DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 10, 11, 13, 14, 16-18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Firstly, regarding claims 6 and 16, the claims newly require the lower ply be a “stiff” ply.  However, support in the specification for a “stiff” ply could not be found.  Page 2, lines 21-23 state that the lower layer “exhibits high stiffness under dynamic loading,” but this is not the same as the generalization to the layer being a “stiff” layer in general.
Additionally, claims 6 and 16 newly require that the multilayer sheet material consist of a multiple-ply printing layer (items 1 and 2) and a multiple-ply reinforcement layer (item 3). This in addition to the multiple ply printing layer (items 1 and 2) and the multiple ply reinforcement layer (item 3), there is an additional layer made of polymeric material (item 4).  The specification does not indicate that item 4 is optional.  Thus, there is no support for the language “a multilayer sheet material consisting of” as instantly used.
Appropriate correction and/or clarification is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, 11, 13, 14, 16-18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "stiff" in claims 6, 8, 10, 13, 16, 18, 20, and 23 is a relative term which renders the claim indefinite.  The term "stiff" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Since it cannot be ascertained what is meant by “stiff,” for purposes of examination, the limitation will be ignored.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8, 10, 11, 13, 14, 16-18, 20, 21, 23 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Knisel et al. (US 2012/0103216) in view of Queen et al. (US 2014/0113785). 	Regarding claims 6, 7, and 8, Knisel et al. disclose “a multilayer sheet material (Figure 2) consisting of a multiple-ply printing layer made of at least one polymeric material (layers 6 and 7, collectively) and at least one multiple-ply reinforcement layer (items 8, 9, and 10, collectively), wherein individual layers forming the multiple-ply printing layer have an adhesive bond therebetween (paragraph 26), wherein an upper ply of the multiple-ply printing layer faces toward an object to be printed (figure 2), and comprises butadiene rubber and butyl rubber (paragraphs 17 and 18), and a lower ply of the multiple-ply printing layer faces away from the object to be printed (figure 2),  	wherein the multilayer sheet material is in the form of a printing blanket or of a printing plate (figure 2); and 	wherein the multiple-ply printing layer consists of the lower ply and the upper ply (layers 6 and 7).” 	Knisel et al. fail to teach that the upper layer “comprises from 40 to 80 phr of butadiene rubber and 20 to 60 phr of butyl rubber,” but do teach that the layer can be a blend of rubbers (paragraph 18) which includes butyl rubber and butadiene rubber (paragraph 17).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to choose a blend of butadiene rubber and butyl rubber because they specifically are mentioned as being two rubbers which could be chosen to make the blend.  Furthermore, it has been held that when the general conditions are known in the art, it is not inventive to discover the workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, since the general conditions are known (that is, a blend of two rubbers which must add up to 100 phr), it would have been obvious to set the amount of butadiene rubber to 40 to 80 phr (or 60 to 80 phr, as in claim 7) in order to determine the workable amount of butadiene rubber. 
Regarding claims 16, 17, and 18, Knisel et al. disclose “a printing blanket comprising a multilayer sheet material (Figure 2) consists of a multiple-ply printing layer made of at least one polymeric material (layers 6 and 7, collectively) and a multiple-ply reinforcement layer (items 8, 9, and 10), wherein individual layers forming the multiple- ply printing layer have an adhesive bond therebetween (paragraph 26), wherein an upper ply of the multiple-ply printing layer faces toward an object to be printed (figure 2), and comprises butadiene rubber and butyl rubber (paragraphs 17 and 18), and a lower ply of the multiple-ply printing layer faces away from the object to be printed (figure 2), 	wherein the multiple-ply printing layer consists of the lower stiff ply and the upper ply (Figure 2).” 	Knisel et al. fail to teach that the upper layer “comprises from 40 to 80 phr of butadiene rubber and 20 to 60 phr of butyl rubber,” but do teach that the layer can be a blend of rubbers (paragraph 18) which includes butyl rubber and butadiene rubber (paragraph 17).  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to choose a blend of butadiene rubber and butyl rubber because they specifically are mentioned as being two rubbers which could be chosen to make the blend.  Furthermore, it has been held that when the general conditions are known in the art, it is not inventive to discover the workable ranges through routine experimentation.  See MPEP §2144.05.  In this instance, since the general conditions are known (that is, a blend of two rubbers which must add up to 100 phr), it would have been obvious to set the amount of butadiene rubber to 40 to 80 phr (or 60 to 80 phr, as in claim 17) in order to determine the workable amount of butadiene rubber. 	Knisel et al. also fail to teach that the lower ply is “from 80 to 100 phr of butyl rubber” (or 100 phr of butyl rubber, as in claim 18), but does teach that it can be entirely comprised of a foam (paragraph 31).  Queen et al. teach that useful materials for compressible layers include 
 	Regarding claim 20, Knisel et al. further disclose “wherein the lower ply and the upper ply are in direct contact with one another with no additional intervening ply (Figure 2, paragraph 25).” 	Regarding claim 21, Knisel et al., as modified, disclose all that is claimed, as in claim 6 above, except “wherein the upper ply has an embossed surface structure which provides homogeneous ink transfer onto smooth surfaces.”  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was known to provide ink transfer surfaces with a textured surface in order to more effectively transfer ink.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the surface of the upper ply of Knisel et al. with a textured surface in order to more effectively transfer ink. 	Regarding claim 23, Knisel et al. further disclose “wherein the multiple-ply reinforcement layer is disposed on an opposing side of the lower ply from the upper ply (Figure 2).” 	Regarding claim 24, Knisel et al. further disclose “wherein the multiple-ply reinforcement layer comprises individual plies, and wherein each of the individual plies consists of warp filaments and weft filaments (Figure 2, paragraphs 51 and 52).”
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749.  The examiner can normally be reached on Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853